As filed with the Securities and Exchange Commission on January 3, 2011 1940 Act File No. 811-[] U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. WELLS FARGO FAMILY OFFICE FUND FW, LLC Exact Name of Registrant as Specified in Charter C/O WELLS FARGO ALTERNATIVE ASSET MANAGEMENT, LLC , 29TH FLOOR MAC A0119-291 SAN FRANCISCO, CA 94105 Address of Principal Executive Offices (Number, Street, City, State, Zip Code) Registrant’s Telephone Number, including Area Code (415) 371-4000 EILEEN ALDEN , 29TH FLOOR MAC A0119-291 SAN FRANCISCO, CA 94105 Name and Address (Number, Street, City, State, Zip Code) of Agent for Service Copies of Communications to: GEORGE J. ZORNADA K&L GATES LLP STATE STREET FINANCIAL CENTER ONE LINCOLN STREET BOSTON, MA02111 EXPLANATORY NOTE This Registration Statement of Wells Fargo Family Office Fund FW, LLC (the “Registrant”) has been filed by the Registrant pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”).However, interests in the Registrant have not been registered under the Securities Act of 1933, as amended (the “1933 Act”), and such interests will be issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Investments in the Registrant may only be made by entities or persons that are “accredited investors” within the meaning of Regulation D under the 1933 Act. This Registration Statement does not constitute an offer to sell, or the solicitation of any offer to buy, interests in the Registrant. Form N-2 CROSS-REFERENCE SHEET Parts A and B of the Private Placement Memorandum Items in Part A and B of FormN-2 Location in Private Placement Memorandum 1. Outside Front Cover Front Cover Page of Private Placement Memorandum 2. Cover Pages, Other Offering Information Front Cover Page of Private Placement Memorandum 3. Fee Table and Synopsis Summary of Fees andExpenses 4. Financial Highlights Not Applicable 5. Plan of Distribution Front Cover Page of Private Placement Memorandum; Memorandum Summary; Distribution Arrangements 6. Selling Shareholders Not Applicable 7. Use of Proceeds Memorandum Summary; Investment Program of the Funds 8. General Description of the Registrant Front Cover Page of Private Placement Memorandum; Memorandum Summary; The Funds; Investment Program of the Funds; Risk Factors; Units and Capital Accounts; Voting 9. Management Memorandum Summary; Management; The Adviser; Fees and Expenses; Control Persons; Brokerage Capital Stock, Long-Term Debt, and other Securities Repurchases and Transfers of Units; Units and Capital Accounts; Voting; Taxes; Distribution Arrangements Defaults and Arrears on Senior Securities Not Applicable Legal Proceedings Not Applicable Statement of Additional Information Not Applicable Cover Page Table of Contents of SAI Not Applicable Not Applicable General Information and History Memorandum Summary; The Funds Investment Objective and Policies Memorandum Summary; Investment Program of the Funds Management Memorandum Summary; Management Control Persons and Principal Holders of Securities Management; Control Persons Investment Advisory and Other Services Memorandum Summary; The Adviser; Fees and Expenses Portfolio Managers The Adviser Brokerage Allocation and Other Practices Brokerage Tax Status Taxes Financial Statements Financial Statements Wells Fargo Family Office Fund FW, LLC Private Placement Memorandum Effective January 3, 2011 THE UNITS OF LIMITED LIABILITY COMPANY INTERESTS (“UNITS”) IN WELLS FARGO FAMILY OFFICE FUND FW, LLC (THE “FUND”) ARE NOT REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“1933 ACT”), IN RELIANCE ON THE PROVISIONS OF REGULATION D UNDER THE 1933 ACT. THE UNITS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND GENERALLY MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE 1, PURSUANT TO REGISTRATION THEREUNDER OR EXEMPTION THEREFROM, AND AS PERMITTED IN THE FUND’S LIMITED LIABILITY COMPANY AGREEMENT (“LLC AGREEMENT”). INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF AN INVESTMENT IN UNITS FOR AN INDEFINITE PERIOD OF TIME. TO PROVIDE A LIMITED DEGREE OF LIQUIDITY TO INVESTORS IN THE FUND (“MEMBERS”), THE FUND MAY FROM TIME TO TIME OFFER TO REPURCHASE UNITS FROM MEMBERS. REPURCHASES WILL BE MADE AT SUCH TIMES, IN SUCH AMOUNTS, AND ON SUCH TERMS AS MAY BE DETERMINED BY THE FUND’S BOARD OF MANAGERS, IN ITS SOLE DISCRETION. MEMBERS DO NOT HAVE THE RIGHT TO REQUIRE THE FUND TO REDEEM ANY OR ALL OF THEIR UNITS. PROSPECTIVE INVESTORS IN THE FUND SHOULD INFORM THEMSELVES AS TO THE LEGAL REQUIREMENTS AND TAX CONSEQUENCES OF THE ACQUISITION, HOLDING AND DISPOSAL OF UNITS. IF YOU ARE IN DOUBT ABOUT THE CONTENTS OF THIS PRIVATE PLACEMENT MEMORANDUM (“MEMORANDUM”), YOU SHOULD CONSULT YOUR ATTORNEY, ACCOUNTANT OR OTHER FINANCIAL ADVISER. THE FUND IS REGISTERED AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED. IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY UPON THEIR OWN EXAMINATION OF THE FUND AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. ALTHOUGH UNITS ARE NOT REGISTERED UNDER THE 1933 ACT, THIS MEMORANDUM HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”). HOWEVER, NONE OF THE SEC, ANY OTHER STATE OR FEDERAL GOVERNMENTAL AGENCY OR ANY NATIONAL SECURITIES EXCHANGE OR ANY GOVERNMENTAL AGENCY OR EXCHANGE OF ANY OTHER JURISDICTION HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THIS MEMORANDUM OR THE MERITS OF AN INVESTMENT IN THE UNITS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENCE. UNITS ARE SUITABLE ONLY FOR SOPHISTICATED INVESTORS FOR WHOM AN INVESTMENT IN THE FUND DOES NOT CONSTITUTE A COMPLETE INVESTMENT PROGRAM AND WHO FULLY UNDERSTAND AND ARE WILLING TO ASSUME THE RISKS INVOLVED IN THE FUND’S INVESTMENT STRATEGY. THE FUND’S INVESTMENT PRACTICES, BY THEIR NATURE, MAY BE CONSIDERED TO INVOLVE A HIGH DEGREE OF RISK.IT IS POSSIBLE THAT A MEMBER MAY LOSE SOME OR ALL OF ITS INVESTMENT AND THAT THE FUND MAY NOT ACHIEVE ITS INVESTMENT OBJECTIVE.SHORT-TERM PROSPECTIVE MEMBERS, PROSPECTIVE MEMBERS WITH IMMEDIATE LIQUIDITY NEEDS AND PROSPECTIVE MEMBERS WHO CANNOT BEAR THE LOSS OF SOME OR ALL OF THEIR INVESTMENT OR THE RISKS ASSOCIATED WITH THE LIMITED LIQUIDITY OF AN INVESTMENT IN THE FUND SHOULD NOT INVEST IN THE FUND. SEE “INVESTMENT PROGRAM OF THE FUND” AND “RISK FACTORS” FOR MORE INFORMATION. THE CONTENTS OF THIS MEMORANDUM SHOULD NOT BE CONSIDERED LEGAL OR TAX ADVICE, AND PROSPECTIVE INVESTORS SHOULD CONSULT WITH THEIR OWN COUNSEL AND FINANCIAL ADVISERS AS TO ALL MATTERS CONCERNING AN INVESTMENT IN UNITS. THE TERMS OF THIS MEMORANDUM ARE QUALIFIED IN THEIR ENTIRETY BY THE FUND’S LIMITED LIABILITY COMPANY AGREEMENT. NO PERSON OTHER THAN WELLS FARGO ALTERNATIVE ASSET MANAGEMENT, LLC (THE “ADVISER”) HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATION, OR GIVE ANY INFORMATION, WITH RESPECT TO THE FUND, EXCEPT THE INFORMATION CONTAINED HEREIN AND IN OTHER DOCUMENTS DISTRIBUTED BY THE ADVISER AND ANY PLACEMENT AGENT FOR THE FUND. ANY OTHER SUCH REPRESENTATIONS OR INFORMATION, IF GIVEN, MAY NOT BE RELIED UPON. THIS MEMORANDUM, INCLUDING ALL EXHIBITS, IS CONFIDENTIAL AND MAY NOT BE DUPLICATED OR REPRODUCED IN ANY FASHION. EACH PROSPECTIVE INVESTOR IS INVITED TO MEET WITH REPRESENTATIVES OF THE FUND OR THE ADVISER TO DISCUSS WITH THEM, AND TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THEM, CONCERNING THE TERMS AND CONDITIONS OF THIS OFFERING OF UNITS, AND TO OBTAIN ANY ADDITIONAL INFORMATION, TO THE EXTENT THAT ANY OF THOSE PERSONS POSSESSES THAT INFORMATION OR CAN ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE, NECESSARY TO VERIFY THE INFORMATION CONTAINED HEREIN. THERE WILL BE NO PUBLIC OFFERING OF THE UNITS. NO OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE UNITS IS BEING MADE IN ANY JURISDICTION IN WHICH THAT OFFER OR SOLICITATION WOULD BE UNLAWFUL. i TABLE OF CONTENTS Page MEMORANDUM SUMMARY 1 The Fund 1 The Fund’s Investment Objectives and Principal Strategies 1 The Investment Adviser 4 Management Fee 4 Administrator 4 Custodian 4 Organizational Expenses 4 Underlying Investment Fund Fees 5 Investor Eligibility 5 Member Suitability 5 Borrowing and Use of Leverage 5 The Offerings 5 Closed-End Fund Structure:Limited Liquidity and Transfer Restrictions 6 Tender Offers and Other Repurchases of Units by the Fund 6 Distribution Policy 7 Allocation of Profit and Loss 7 Provision of Tax Information to Members 7 Taxation 7 Fiscal Year 7 Risk Factors 7 SUMMARY OF FEES AND EXPENSES 11 Example 12 THE FUND 13 General 13 The Master Fund 13 Structure 13 INVESTMENT PROGRAM OF THE FUND 14 Investment Objective 14 Investment Strategies 16 Fundamental Investment Policies 19 Leverage 20 UNDERLYING FUND RISK FACTORS 20 Principal Risks Relating to the Fund’s Structure 20 Principal Risks Relating to the Underlying Funds 27 Limits of Risk Disclosures 36 MANAGEMENT 36 The Boards of Managers of the Fund and the Master Fund 36 THE ADVISER 40 General 40 Compensation 42 Ownership 42 FEES AND EXPENSES 42 The Advisory Agreement 42 Administrative, Accounting, Custody, Transfer Agent and Registrar Services 43 Underlying Fund Fees 43 Other Expenses of the Fund and the Master Fund 43 CONTROL PERSONS 44 SUBSCRIPTIONS FOR UNITS 44 Subscription Terms 44 Member Qualifications 45 REPURCHASES AND TRANSFERS OF UNITS 46 ii No Right of Redemption 46 Repurchases of Units 46 Repurchase Procedures 48 Mandatory Repurchase by the Fund 48 Transfers of Units 49 CALCULATION OF NET ASSET VALUE 49 UNITS AND CAPITAL ACCOUNTS 53 General 53 Allocation of Net Profits and Losses 53 Allocation of Special Items 53 Reserves 53 VOTING 54 PARTICIPATION IN INVESTMENT OPPORTUNITIES 54 OTHER MATTERS 55 TAXES 55 Classification of the Fund and the Master Fund 56 EMPLOYEE BENEFIT PLAN CONSIDERATIONS 63 General 63 Investment Considerations 64 Prohibited Transactions 64 “Plan Assets” 64 CODE OF ETHICS 65 BROKERAGE 65 DISTRIBUTION ARRANGEMENTS 65 SUMMARY OF LLC AGREEMENT 66 Liability of Members and Managers 66 Duty of Care 66 Power of Attorney 66 Term, Dissolution and Liquidation 67 Voting 67 Reports to Members 68 Fiscal Year 68 ACCOUNTANTS AND LEGAL COUNSEL 68 FINANCIAL STATEMENTS 68 GENERAL INFORMATION 68 iii MEMORANDUM SUMMARY The following is only a summary of this private placement memorandum (the “Memorandum”) and does not contain all of the information that you should consider before investing in WELLS FARGO FAMILY OFFICE FUND FW, LLC (the “Fund”). You should review the more detailed information contained in this Memorandum. The Fund The Fund is a newly formed Delaware limited liability company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end management investment company.Wells Fargo Alternative Asset Management, LLC, a Delaware limited liability company (the “Adviser” or “WFAAM”), is the investment adviser to the Fund. The Fund is a feeder fund that directly invests substantially all of its investable assets in Wells Fargo Family Office Master Fund, LLC (the “Master Fund”).The Master Fund invests in private investment funds (“Underlying Funds”). See “THE FUND” for more information. Units of limited liability company interest in the Fund (“Units”) are only available to be purchased by clients of Wells Fargo Family Wealth (“WFFW”), a division of Wells Fargo Bank N.A, who also are “accredited investor,” as defined in Regulation D under the Securities Act of 1933, as amended (the “1933 Act”).(WFFW clients who are accredited investors are referred to herein as “Eligible Investors.”)The Fund is designed solely for investment by taxable investors.The minimum investment in the Fund is $200,000. Eligible Investors who purchase Units of the Fund and other persons who acquire Units and are admitted to the Fund by the Fund’s Board of Managers (the “Board”) will become members of the Fund (the “Members”). The Fund’s Board has overall responsibility for the management and supervision of the operations of the Fund.The same individuals serve as managers (individually, a “Manager” and, collectively, the “Managers”) on the Fund’s Board and on the Master Fund’s board of managers (the “Master Fund Board”). The Managers serving on the Fund’s Board have been elected by the Members of the Fund.A majority of the Managers on the Board and on the Master Fund Board are persons who are not “interested persons” (as defined by the 1940 Act) of the Fund or the Adviser.See “MANAGEMENT – The Boards of Managers of the Fund and the Master Fund” for more information. The Fund’s Investment Objectives and Principal Strategies The Fund invests substantially all of its investable assets in the Master Fund.The Master Fund shares the same investment objective as the Fund. The Fund’s Investment Objective The Fund’s investment objective is to provide returns over a full market cycle above those of the hedge fund industry, as represented by the HFRX Global Hedge Fund Index, an unmanaged index representative of the overall composition of the hedge fund universe, with lower volatility than the broad equity markets and an emphasis on downside risk protection, by allocating investments among a globally diversified portfolio of hedge fund strategy exposures.See “INVESTMENT PROGRAM OF THE FUND” for more information. Selection of Underlying Funds WFAAM seeks to achieve the Fund’s investment objective by investing in the Master Fund.The Master Fund invests in private investment funds (“Underlying Funds”) that pursue different investment strategies and are managed by different investment advisers or investment managers (each, an “Underlying Fund Manager”).Underlying Fund Managers are not expected to be affiliated with WFAAM and WFAAM is not expected to have any control or influence over Underlying Funds or Underlying Fund Managers. WFAAM generally will allocate at least 75% of the Master Fund’s assets to Underlying Funds (“Approved Funds”) that have been approved for investment within Wells Fargo Family Wealth (“WFFW”), a division of Wells Fargo Bank N.A.,, but reserves the right C-1 to allocate up to 100% of the Master Fund’s assets to Underlying Funds that are not Approved Funds.There are currently over 20 Approved Funds, a number which is expected to vary over time. While most Underlying Funds are expected to be independent of each other, the Master Fund may make investments in Underlying Funds that are part of a fund platform and share a common fund administrator, custodian and/or trustee.The Advisor anticipates investing in Underlying Funds that are part of such a platform in order to supplement investment strategy exposure and breadth beyond that available through the Approved Funds, as well as to enhance the overall liquidity of the Master Fund. WFAAM actively allocates, and from time to time reallocates, the Master Fund’s assets among the Underlying Funds utilizing proprietary methodologies that take into consideration market and economic conditions that historically have favored certain hedge strategies over others.In doing so, the Master Fund may increase or decrease the number of Underlying Funds receiving allocations (or change the allocation of Master Fund assets among existing Underlying Funds). Under normal circumstances the Master Fund will hold investments in between 10 and 35 Underlying Funds.The Adviser cannot, however, provide any assurance that the number of investment strategies and/or Underlying Funds will remain at any particular level.WFAAM does not currently intend to cause the Master Fund to invest directly in derivatives, although, as described below, the Master Fund may invest in Underlying Funds that utilize derivatives. WFAAM reserves the right to retain assets at the Master Fund level and to invest assets of the Master Fund in Securities and assets other than interests in Underlying Funds.Although WFAAM presently intends to invest substantially all of the Master Fund’s assets in Underlying Funds, WFAAM will provide prior notice to the Members of the Fund if WFAAM intends, for a period of at least 30 days, to invest less than 50% of the Master Fund’s net assets in Underlying Funds. There can be no assurance that the Fund or the Master Fund will achieve its investment objective or avoid substantial losses.An investor should not make an investment in the Fund with the expectation of sheltering income or receiving cash distributions.Investors are urged to consult with their personal advisers in connection with any investment in the Fund. It is expected that the Underlying Funds in which the Master Fund invests will not be registered under the 1940 Act. The Master Fund may temporarily invest all or any portion of its assets in high quality fixed-income securities, money market instruments, shares of money market funds, or overnight repurchase agreements, or may hold its assets as cash.The Master Fund also may invest in money market instruments or shares of money market funds, or hold cash, for liquidity purposes. The Master Fund may invest in Underlying Funds that purchase and sell futures contracts and options on futures contracts. The Adviser is exempt from registering as a “commodity trading advisor” with the CFTC under CFTC Rule 4.14(a)(8), and the Fund and Master Fund each are exempt from registering as a “commodity pool operator” pursuant to CFTC Rule 4.5. The Fund’s investment program is speculative and entails substantial risks.There can be no assurance that the investment objectives of the Fund, the Master Fund or any Underlying Fund will be achieved or that their investment programs will be successful.In particular, use of leverage, short sales and derivative transactions by Underlying Fund Managers, and limited diversification can, in certain circumstances, result in significant losses to the Fund.Investors should consider the Fund as a supplement to an overall investment program and should invest only if they are willing to undertake the risks involved.Investors in the Fund could lose some or all of their investment. See “INVESTMENT PROGRAM OF THE FUND” and “RISK FACTORS” for more information. Master Fund’s PrincipalInvestment Strategies The following summaries are intended to categorize certain of the investment strategies represented by the Underlying Funds to be considered by WFAAM.The summaries are solely representative and should not be understood to characterize or limit the investment strategies available to the Master Fund.The Master Fund also may focus investment at times in certain Underlying Funds.WFAAM intends, from time to time, to reallocate investments among the investment strategies described below and other investment strategies that may or may not fall within the scope of the discussion below. Convertible Arbitrage.“Convertible arbitrage” involves hedging market risk by taking offsetting positions (long and short), often in different securities, of the same issuer.This strategy focuses on obtaining returns with low or no correlation to both the equity and bond markets.This strategy’s expected volatility is low. C-2 Distressed Securities.“Distressed securities” are securities and other obligations of companies that are encountering significant financial or business difficulties.Underlying Funds investing in, or selling short, distressed securities seek profit opportunities arising from inefficiencies in the market for such securities and other obligations.Investment returns generally are not dependent on the direction of the markets, and have a low to moderate expected volatility. Equity Hedge.“Equity Hedge,” also known as long/short equity, combines core long holdings of equities with short sales of stock, or stock indices, or derivatives related to the global equity markets.Generally, the short exposure is intended to generate an ongoing positive return in addition to acting as a hedge against a general stock market decline.Profits are made when long positions appreciate and stocks sold short depreciate.Conversely, losses are incurred when long positions depreciate and/or the value of stocks sold short appreciates.The source of return on the equity hedge strategy is similar to that of traditional stock picking trading strategies on the upside, but it uses short selling and hedging to attempt to outperform the market on the downside.The volatility of this investment strategy is expected to be lower than that of the overall stock market. Equity Market Neutral.“Equity market neutral” strategies strive to generate consistent returns in both up and down markets by holding a large number of long equity positions and an equal, or close to equal, dollar amount of offsetting short positions for a total net exposure close to zero.By taking long and short positions in equal amounts, an equity market neutral Underlying Fund Manager seeks to neutralize the effect that a systematic change will have on values of the stock market as a whole.In equity market neutral portfolios, stocks expected to outperform the market are held long, and stocks expected to under perform the market are sold short.Returns are derived from the long/short spread, or the amount by which long positions outperform short positions. Event-Driven.“Event-driven” investment strategies or “corporate life cycle investing” involves investments in opportunities created by significant transactional events, such as spin-offs, mergers and acquisitions, liquidations, reorganizations, bankruptcies, recapitalizations and share buybacks and other extraordinary corporate transactions.Event-driven trading attempts to predict the outcome of a particular transaction as well as the optimal time at which to commit capital to it.Instruments include long and short common and preferred stocks, as well as debt securities, warrants, stubs, and options.Underlying Fund Managers may also utilize derivatives, such as index put options or put option spreads, to leverage returns and to hedge out interest rate and/or market risk.The success or failure of this type of strategy usually depends on whether the Underlying Fund Manager accurately predicts the outcome and timing of the transactional event.Event-driven Underlying Fund Managers do not rely on market direction for results; however, major market declines, which could cause transactions to be repriced or break, may have a negative impact on the strategy. Macro.“Macro” strategies employ a top-down global approach and attempt to forecast how global macroeconomic and political events may affect the valuations of financial instruments.The strategy has a broad investment mandate, with the ability to hold positions in practically any market and any instrument.Profits are made by correctly anticipating price movements in global markets and having the flexibility to use any suitable investment approach to take advantage of extreme price valuations. Merger Arbitrage.“Merger Arbitrage,” also known as risk arbitrage, involves investing in, or selling short, securities of companies that are or are expected to be, the subject of some form of extraordinary corporate transaction, including acquisition or merger proposals, exchange offers, cash tender offers, leveraged buy-outs, proxy contests, recapitalizations, restructurings or other corporate reorganizations.Typically, a merger arbitrage Underlying Fund Manager might purchase the stock of a company being acquired or merging with another company, and sell short the stock of the acquiring company.An Underlying Fund Manager engaged in risk arbitrage transactions will derive profit (or loss) by realizing the price differential between the price of the securities purchased and the value ultimately realized from their disposition.The success of this strategy usually depends on whether the proposed merger, tender offer or exchange offer is consummated. Relative Value Arbitrage.“Relative value arbitrage” generally involve making “spread trades” that derive returns from the relationship between two related securities rather than from the direction of the market.Generally, Underlying Fund Managers pursuing relative value arbitrage strategies take offsetting long and short positions in similar or related securities when their values, which are mathematically or historically interrelated, are temporarily distorted.A relative value arbitrage Underlying Fund Manager seeks to derive profits when the skewed relationship between the securities returns to normal. See “INVESTMENT PROGRAM OF THE FUND – Investment Strategies” for more information. C-3 The Investment Adviser The Adviser is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”).The Adviser also serves as investment adviser to other registered funds and unregistered investment funds that utilize a multi-manager, multi-strategy investment approach.The Adviser is exempt from registering as a “commodity trading advisor” with the CFTC under CFTC Rule 4.14(a)(8), and the Fund and Master Fund each are exempt from registering as a “commodity pool operator” pursuant to CFTC Rule 4.5. The Adviser is responsible for identifying what it considers to be attractive investment opportunities and for day-to-day oversight of the Fund’s portfolio.Subject to policies adopted by the Board of the Master Fund and applicable law, the Adviser is responsible for the day-to-day management of the Master Fund and for the allocation of the Master Fund’s assets to various Underlying Funds.The Adviser’s investment professionals will devote such time to the ongoing operations of the Master Fund as they deem appropriate in order to implement and monitor their investment program. See “THE ADVISER” for more information. Management Fee The Master Fund pays the Adviser each month a fee (“Management Fee”) equal to one-twelfth of 0.85% of the aggregate net asset value of outstanding limited liability company interests (“Master Fund Interests”) of the Master Fund determined as of the last Business Day of that month (before any repurchases of Master Fund Interests).“Business Day” means a day on which banks are ordinarily open for normal banking business in New Yorkor such other day or days as the Board may determine in its sole and absolute discretion.A portion of the Management Fee may be reallocated internally to affiliates of the Adviser that supply services related to the distribution of Units.See “FEES AND EXPENSES” for more information. Administrator The Bank of New York Mellon, through its wholly owned subsidiary, BNY Mellon Investment Servicing (U.S.) Inc. (“Administrator”), serves as the administrator for the Fund and the Master Fund.The Administrator performs certain administration, accounting and investor services.In consideration for these services, the Fund and the Master Fund each pay the Administrator a monthly fee (the “Administration Fee”), which is based on thenet asset value as of the last Business day of each calendar month. In addition, the Administrator charges fees for legal, transfer agency, compliance, and certain other services and is entitled to reimbursement of certain expenses. Custodian The Bank of New York Mellon (“Custodian”) serves as the custodian for the Fund and the Master Fund.Pursuant to a custodian agreement, in consideration for these services, the Fund and the Master Fund each pay the Custodian a monthly fee (the “Custodian Fee”), which is based on the net asset value as of the last Business day of each calendar month.The Custodian maintains custody of the Fund’s and the Master Fund’s assets.The Custodian also charges for transaction-related costs and is entitled to reimbursement of certain expenses. Organizational Expenses The Fund and the Master Fund will each pay its start-up, offering and organizational expenses. These expenses include the cost of preparing this Memorandum and the any organizational documents, the expenses incurred in offering and selling Units, and other legal, accounting, and administrative expenses related thereto.Organizational costs will be incurred as an expense at the time of commencement of operations, and remaining offering costs will be amortized over the first 12 months of operation.See “FEES AND EXPENSES” for more information. The Adviser provides certain services to the Fund. These services include, among others, certain legal and accounting support services, certain corporate record keeping functions, provision of office space and oversight and direction of other service providers, including the Administrator and the Custodian.The Adviser will not receive compensation from the Fund for providing such services. C-4 Underlying Investment Fund Fees In addition to its direct expenses and those of the Master Fund, the Fund also indirectly bears fees and expenses as an investor in Underlying Funds, which generally includes a management fee and, with respect to certain Underlying Funds, incentive compensation to the Underlying Fund Manager equal to a percentage of the appreciation of the applicable Underlying Fund as of the end of each performance period for which such incentive compensation is determined. Each Underlying Fund will also incur transactional expenses, including brokerage costs and margin interest costs, and fees and expenses of service providers, such as a custodian and administrator.Because the fees and expenses of Underlying Funds reduce the net return to the Fund, a Member indirectly bears these expenses and fees.See “FEES AND EXPENSES” for more information Repurchase Fee Repurchases of Units held for less than one year will be subject to a 3% repurchase fee payable to the Master Fund.For purposes of determining the applicability of the repurchase fee to a particular repurchase, the Fund will repurchase those Units held the longest first. Investor Eligibility Units are only available to be purchased by clients of WFFW who also are “accredited investors” as defined in Regulation D under the 1933 Act.Each prospective investor in the Fund must certify that the Units subscribed for are being acquired directly or indirectly for the account of an accredited investor.After initial purchase, existing Members subscribing for additional Units in the Fund will be required to verify their status as an accredited investor at the time of the additional subscription. The qualifications required to invest in the Fund appear in a subscription agreement (the “Subscription Agreement”) that must be completed by each prospective Member.The Subscription Agreement is attached to this Memorandum as Appendix B. See “SUBSCRIPTIONS FOR UNITS — Member Qualifications” and Appendix B hereto for more information. Member Suitability An investment in the Fund involves substantial risks. It is possible that a Member may lose some or all of the Member’s investment. Before making an investment decision, a prospective Member and/or a prospective Member’s adviser should (i) consider the suitability of this investment with respect to the prospective Member’s personal investment objectives and individual situation and (ii) consider factors, such as the prospective Member’s personal net worth, income, age, risk tolerance and liquidity needs. See “RISK FACTORS” for more information. Short-term prospective Members, prospective Members with immediate liquidity needs and prospective Members who cannot bear the loss of some or all of their investment or the risks associated with the limited liquidity of an investment in the Fund should not invest in the Fund. Borrowing and Use of Leverage The Master Fund is authorized to borrow money on a temporary basis (e.g., to meet repurchase requests or to facilitate reallocation of assets among the Underlying Funds).Borrowing may also be used by the Master Fund for investment or cash management purposes, such as to invest in additional Underlying Funds or to pay miscellaneous expenses as they arise. All borrowings by the Master Fund are subject to a 300% asset coverage requirement under the 1940 Act.Certain Underlying Funds also borrow money, trade securities or futures on margin or leverage their investments through various means. Underlying Fund borrowing is not subject to the limits of the 1940 Act.See “INVESTMENT PROGRAM OF THE FUND — Leverage” for more information. The Offerings Units of the Fund will be offered and may be purchased as of the opening of business on the first Business Day of each month or at such other times as may be determined by the Fund’s Board.The Board of the Fund may discontinue accepting subscriptions at any time. C-5 Units will be sold at the then-current net asset value per Unit as of the date on which the subscription is accepted.The minimum initial investment in the Fund is $200,000.The minimum additional investment is $25,000.The minimum initial and minimum additional investment requirements may be reduced or increased by the Board. No certificates will be issued for Units. Units will not be registered under the 1933 Act, or the securities laws of any state or any other jurisdiction, nor is any such registration contemplated. See “SUBSCRIPTIONS FOR UNITS — Subscription Terms” and “DISTRIBUTION ARRANGEMENTS” for more information. Closed-End Fund Structure:Limited Liquidity and Transfer Restrictions The Fund and the Master Fund have been organized as non-diversified closed-end management investment companies. As a closed-end fund, the Fund will not allow Members to redeem their Units. The Fund will not list the Units on any securities exchange, and it is not expected that any secondary market will develop for the Units. In addition, Units are subject to significant transfer restrictions. Members should not expect that they will be able freely to transfer Units. As described below, however, in order to provide a limited degree of liquidity, the Fund will consider whether to conduct quarterly repurchase offers for their outstanding Units. An investment in the Fund is suitable only for Members who can bear the risks associated with the limited liquidity of the Units. Purchases of Units should be viewed as long-term investments. See “RISK FACTORS — Principal Risk Factors Relating to the Fund’s Structure — Limited Liquidity” and “RISK FACTORS — Principal Risk Factors Relating to the Underlying Funds — Illiquid Investments” and “— Restricted Securities” for more information. Tender Offers and Other Repurchases of Units by the Fund To provide a limited degree of liquidity to Members, the Fund may from time to time offer to repurchase Units pursuant to written tenders by Members. Repurchases will be made at such times, in such amounts and on such terms as may be determined by the Board of the Fund, in its sole discretion.Repurchases of Units held for less than one year will be subject to a 3% repurchase fee, payable to the Fund. The Adviser expects to recommend that the Board authorize the Fund to ordinarily offer to repurchase Units from Members quarterly with March 31, June 30, September 30 and December 31 valuation dates (or, if any such date is not a Business Day, on the last Business Day of such calendar quarter).The Adviser currently expects that it will recommend to the Board that the Fund make their initial offer to repurchase Units from Members with a valuation date of September 30, 2011.Consistent with their duties to all investors and treatment of the Fund as partnerships under the federal taxation laws, the Board intend to accommodate requests to repurchase Units.See “REPURCHASES AND TRANSFERS OF UNITS” for more information. The Fund’s assets consist primarily of interests in the Master Fund. The Master Fund Board expects that the Master Fund will conduct repurchase offers on a quarterly basis in order to permit the Fund to meet its obligations under its repurchase offers. However, there are no assurances that the Master Fund Board will, in fact, decide to undertake such a repurchase offer. If a repurchase offer is oversubscribed by Members who tender Units for repurchase and the Board does not increase the offer, the Fund will repurchase only a pro rata portion of the Units tendered by each Member. In addition, a Member who tenders for repurchase only a portion of its Units will be required to maintain a minimum capital account balance equal to such amount as may be fixed from time to time by the Board, currently $200,000.The Fund maintains the right to reduce the portion of Units to be repurchased from a Member so that the required minimum capital account balance is maintained or to repurchase all of the tendering Member’s Units. The Fund has the right to repurchase Units of Members if the Board determines that the repurchase is in the best interest of the Fund or upon the occurrence of certain events specified in the LLC Agreement, including, but not limited to, Members’ attempted transfers in violation of the transfer restrictions described above. See “REPURCHASES AND TRANSFERS OF UNITS — No Right of Redemption” and “— Repurchases of Units” for more information. The Underlying Funds may be permitted to distribute securities in-kind to investors making withdrawals of capital.Upon the Master Fund’s withdrawal of all or a portion of its interest in an Underlying Fund, the Master Fund may receive securities that are illiquid or difficult to value, and which may cause the Master Fund to incur certain expenses. In such circumstances, the Adviser would determine whether to attempt to liquidate the security, hold it in the Master Fund’s portfolio or distribute it to investors in the Master Fund in connection with a repurchase by the Master Fund of all or a portion of its interests held by investors. C-6 Distribution Policy The Fund does not currently intend to make periodic distributions of its net income or gains, if any, to Members. The amount and times of distributions, if any, will be determined in the sole and absolute discretion of the Fund’s Board. Whether or not distributions are made, Members will be required each year to pay any applicable taxes. See “TAXES” for more information. Allocation of Profit and Loss The net profits or net losses of the Fund (including, without limitation, net realized gains or losses and the net change in unrealized appreciation or depreciation of securities positions) will be reflected in the net asset value per Unit on an ongoing basis. See “UNITS AND CAPITAL ACCOUNTS — Allocation of Net Profits and Losses” for more information. Provision of Tax Information to Members A Fund will file an annual partnership information return with the Internal Revenue Service (“Service”) reporting the results of its operations.After the end of each calendar year, the Fund will distribute to its Members federal income tax information reasonably necessary to enable each Member to report its distributive share of the Fund’s partnership items.Each Member of the Fund must treat partnership items reported on the Fund’s returns consistently on the Member’s own returns, unless the Member files a statement with the Service disclosing the inconsistency.It is anticipated that most or all Underlying Funds will have elected to be classified as partnerships for U.S. federal tax purposes.The Fund anticipates sending Members a semi-annual report and an audited annual report within 60 days after the close of the period for which the report is being made, or as otherwise required by the 1940 Act. See “Fiscal Year” below. Taxation The Fund intends to operate as a partnership and not as an association or a publicly traded partnership taxable as a corporation for U.S. federal income tax purposes.The Fund should not be subject to U.S. federal income tax, and each Member will be required to report on its own annual tax return, to the extent required, the Member’s distributive share of the Fund’s taxable income or loss.If the Fund were determined to be an association or a publicly traded partnership taxable as a corporation, the taxable income of the Fund would be subject to corporate income tax and any distributions of profits from the Fund would be treated as dividends.See “TAXES” for more information. Fiscal Year The fiscal year of the Fund shall end on March 31, with the taxable year ending on December 31. Risk Factors The purchase of Units is a speculative investment, entails significant risk and should not be considered a complete investment program.An investment in the Fund provides for only limited liquidity and is suitable only for persons who can afford to lose the entire amount of their investment.There can be no assurance that the investment strategy employed by the Adviser or the Underlying Fund Managers will be successful. The following is a brief summary of risk factors associated with an investment in the Fund and is not intended to be complete.For more information, see “RISK FACTORS.” Limited Liquidity.The Fund is a closed-end management investment company designed primarily for long-term investment and is not intended to be a trading vehicle. Units are not readily marketable, and Members must be prepared to hold Units for an indefinite period of time.Because the Fund is a closed-end management investment company, Units in the Fund may not be redeemed. Investment Strategies.The success of the Fund depends on WFAAM’s ability to select and allocate among individual investment strategies and Underlying Funds, and each Underlying Fund Manager’s and Underlying Fund’s ability to select individual securities, to correctly interpret market data, predict future market movements and otherwise implement its investment strategy. C-7 Changes in Investment Strategies.Subject to oversight of the Board, WFAAM has discretion to expand, revise or contract certain investment strategies of the Fund without the consent of its Members.Any such decision to engage in a new activity or alter the Fund’s existing investment strategies could result in the exposure of the Fund’s capital to additional risks that may be substantial. Conflicts of Interest.Each Underlying Fund Manager renders advisory services to a number of persons including corporations, trusts and individuals.Accordingly, an Underlying Fund Manager’s activities on behalf of other clients may from time to time disadvantage its Underlying Fund.For example, from time to time an Underlying Fund Manager may buy or sell securities or other investments for the benefit of one or more other clients at the same time that the Underlying Fund Manager buys or sells those same securities or other investments for its Underlying Fund.Such activity may adversely affect the price that the Underlying Fund pays or receives for such securities or other investments. Investment Risks in General.The Fund will engage in highly speculative investment strategies through its investment in the Underlying Funds.The prices of securities and derivatives instruments in which the Underlying Funds will invest may be volatile. Borrowing and Use of Leverage.The use of leverage, which can be described as exposure to changes in price at a ratio greater than 1:1 in reference to the amount invested, magnifies both the favorable and unfavorable effects of price movements in the investments made by an Underlying Fund, which may subject the Members of the Fund to substantial risk of loss. Layering of Fees.The Fund’s and Master Fund’s fees and expenses, including the management fees payable to the Adviser, may result in greater expense than would be associated with direct investments in the Underlying Funds. Limited Operating History.Neitherthe Fund nor the Master Fund has any operating history. Investments in Other Fund.The Master Fund invests in the Underlying Funds, and the Adviser has no control of, and exercises no influence over, the trading policies or strategies of the Underlying Funds, or their brokerage arrangements or operations. Inability to Vote and Waiver of Voting Rights.The Master Fund may determine to purchase non-voting securities in, or contractually waive or limit its voting interest in, certain Underlying Funds in order to avoid becoming subject to certain 1940 Act prohibitions with respect to affiliated transactions.Alternatively, the Adviser may waive certain voting rights in instances in which doing so would allow the Master Fund, as well as potentially other clients of the Adviser, to invest in the same Underlying Funds or to make larger investments in those Underlying Funds.To the extent the Master Fund holds non-voting securities, or contractually forgoes the right to vote in respect of the voting securities of an Underlying Fund, the Master Fund will not be able to vote on matters that require the approval of the interest holders of the Underlying Fund.Such waivers potentially could have an adverse impact on the Master Fund and the Fund. Despite investing in non-voting securities or agreeing to waivers, the Master Fund could nevertheless be deemed in some circumstances to be an affiliated person of an Underlying Fund and therefore subject to certain 1940 Act prohibitions with respect to affiliated transactions, which could adversely impact the Master Fund and the Fund. 1940 Act Restrictions.The 1940 Act imposes certain restrictions on the ability of the Master Fund to invest in Underlying Funds.To do so, the Master Fund generally must be a “qualified purchaser” as defined in the 1940 Act, which requires the Master Fund to have at least $25 million in net investment assets.The Master Fund is expected to be a qualified purchaser upon commencement of operations; however, if the Master Fund were to cease to be a qualified purchaser in the future, its ability to pursue its investment strategy would be severely limited. Ability to Focus Investments on a Limited Number of Underlying Funds.Focusing investments on a limited number of Underlying Funds may create the risk that the Master Fund could change in value suddenly based on changes in the value of those Underlying Funds. Allocation Among Underlying Fund Managers.The Fund’s success may depend, not only on the Underlying Funds and Underlying Fund Managers the Adviser has selected for the Master Fund and the Adviser’s ability to allocate the assets of the Master Fund successfully among those Underlying Funds and Underlying Fund Managers, but also on the Adviser’s ability to select new Underlying Funds. Tax Risks. Special tax risks are associated with an investment in the Fund. There can be no assurance that the position of the Fund relating to the consequences of its investment transactions will be accepted by the tax authorities. See “TAXES” for more information. C-8 Temporary Defensive Positions. The Fund and the Master Fund may temporarily invest all or any portion of its assets in high quality fixed-income securities, money market instruments, shares of money market funds, or overnight repurchase agreements, or may hold its assets as cash.As a result, the Fund may not achieve its investment objective. Other Investors in the Master Fund.In the future, it is possible that other investors in the Master Fund such as other feeder funds potentially may alone or collectively own or acquire sufficient voting interests in the Master Fund to control matters relating to the operation of the Master Fund, which may require the Fund to withdraw its investment in the Master Fund or take other appropriate action. No Participation in Management.A Member is not entitled to participate in the management of the Fund or the Master Fund, or in the conduct of their business, apart from the capacity to vote on certain matters (including the election of the Board of Managers). Substantial Repurchases.Substantial repurchases of Units within a limited period of time could require the Master Fund to liquidate positions more rapidly than would otherwise be desirable; possibly negatively impacting returns. Mandatory Repurchase.The Fund has the right to require the repurchase of a Member’s Units and thus the withdrawal of a Member subject to the limitations of the 1940 Act.See “REPURCHASE AND TRANSFER OF UNITS — Mandatory Repurchase by the Fund” for more information. Increase in Assets under Management.As the Master Fund’s assets increase, more capital may be allocated to the Underlying Fund Managers in which it invests.It is not known what effect, if any, this will have on the trading strategies utilized by the Underlying Fund Managers or their investment results. Employee Benefit Plan Matters. The Fund is designed solely for investment by taxable investors. Most pension and profit sharing plans are subject to provisions of the Code, ERISA, or both, which may be relevant to a decision as to whether such a prospective Member should invest in the Fund. See “TAXES” and “EMPLOYEE BENEFIT PLAN CONSIDERATIONS” for more information. Custody Risk.The Underlying Funds are not required to, and may not, hold custody of their assets in accordance with the requirements of the 1940 Act and the rules thereunder. As a result, bankruptcy or fraud at institutions, such as brokerage firms or banks, or administrators, into whose custody those Underlying Funds have placed their assets could impair the operational capabilities or the capital position of the Underlying Funds and may, in turn, have an adverse impact on the Fund and the Master Fund. Valuation and Estimates.The Master Fund has limited ability to assess the accuracy of the valuations received from the Underlying Funds with which the Master Fund invests.See “CALCULATION OF NET ASSET VALUE” for more information. Non-Diversified Status.The Fund is a “non-diversified” investment company under the 1940 Act The portfolio of the Fund may, therefore, be subject to greater risk than the portfolio of a similar fund that diversifies its investments. Reliance on Management.All decisions regarding the management and affairs of the Fund will be made exclusively by WFAAM as the investment adviser of the Fund, subject to Board oversight.WFAAM presently intends to invest substantially all of the Master Fund’s assets in the Underlying Funds. Changes in United States Law.Changes in the state and Federal laws applicable to the Fund, the Master Fund, the Adviser, the Underlying Funds or the Underlying Fund Managers and other securities or instruments in which the Master Fund may invest, may negatively affect the Fund’s returns to Members or the structure of the Fund. Uncertain Impact of Legislation and Follow-On Regulation.Congress has enacted sweeping financial legislation, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), regarding the operation of banks, private fund managers and other financial institutions, which includes provisions regarding the regulation of derivatives.Many provisions of the Dodd-Frank Act will be implemented through regulatory rulemakings and similar processes over a period of time.The impact of the Dodd-Frank Act, and of follow-on regulation, on trading strategies and operations is impossible to predict, and may be adverse.In addition, Congress may address tax policy, which also could have uncertain direct and indirect impact on trading and operations, as well as, potentially, operations and structure of the Fund, the Master Fund and/or Underlying Funds, and the SEC has engaged in a general investigation of private funds, which has resulted in increased regulatory oversight and other legislation and regulation relating to private fund managers, private funds and funds of hedge funds. C-9 Further, the Dodd-Frank Act created the Financial Stability Oversight Council (“FSOC”), an interagency body charged with identifying and monitoring systemic risks to financial markets.The FSOC has the authority to require that nonbank financial companies that are “predominantly engaged in financial activities,” such as the Fund, the Master Fund, the Adviser, Underlying Funds and Underlying Fund Managers, whose failure it determines would pose systemic risk, be placed under the supervision of the Board of Governors of the Federal Reserve System (“Federal Reserve”).The FSOC may also recommend that other federal financial regulators impose more stringent regulation upon, or ban altogether, financial activities of any financial firm that poses what it determines are significant risks to the financial system.In the event that the FSOC designates the Fund, the Master Fund or an Underlying Fund as a systemic risk to be placed under the Federal Reserve’s supervision, the Fund, Master Fund or Underlying Fund could face stricter prudential standards, including risk-based capital requirements, leverage limits, liquidity requirements, concentration requirements, and overall risk management requirements, among other restrictions.Such requirements could hinder the Fund, the Master Fund’s and/or an Underlying Fund’s ability to meet its investment objective and may place it at a disadvantage with respect to its competitors. Underlying Funds may also face additional reporting and recordkeeping requirements under the Dodd-Frank Act.Over time, Underlying Funds’ adherence to the new recordkeeping and reporting requirements may indirectly increase Fund expenses. Banking Regulation.The Adviser is a non-bank subsidiary of Wells Fargo & Company (“Wells Fargo”), a bank holding company registered as such under the Bank Holding Company Act of 1956, as amended.Loans and other transactions between the Fund or the Master Fund and Wells Fargo’s subsidiary banks, and loans by Wells Fargo’s subsidiary banks to Members for the purpose of purchasing Units or that are secured by Units, are limited by affiliate transaction restrictions applicable to banks.These and other banking law requirements may affect the operations, investments and activities of the Fund and the Master Fund.Generally speaking, the restrictions applicable under the federal banking laws are designed to protect the banks, rather than to protect investors in the Fund. Underlying Fund Risk.In addition to the above risks of the Fund, investors are subject to the risks of the Underlying Funds.There are many risks associated with such investments, including that the Master Fund could lose all or part of its investment.Please see and read “RISK FACTORS – Principal Risks Relating to the Underlying Funds” carefully. Prospective investors in the Fund should review carefully the discussion under the captions “RISK FACTORS” for a more complete description of the risks associated with investment in the Fund. C-10 SUMMARY OF FEES AND EXPENSES The following Fee Table and Examples summarize the aggregate expenses of the Fund (and of the Master Fund), and are intended to assist prospective Members in understanding the costs and expenses that they will bear directly or indirectly by investing in the Fund.The expenses associated with investing in a fund of hedge funds, such as the Master Fund, are generally higher than those associated with other types of funds that do not invest primarily in hedge funds.This is because funds of hedge funds also indirectly pay a portion of the fees and expenses, including performance-based compensation, charged at the Underlying Fund level.Consequently, investors in the Fund, through the Master Fund, pay two layers of fees. Fund Member Transaction Expenses (1) 0.00% Annual Expenses (as a percentage of net assets attributable to Units) Management Fees 0.85% Other Expenses (2) 0.17% Total Annual Fund Operating Expenses 1.02% Acquired Fund (Underlying Fund) Fees and Expenses (3)(4) 7.20% Total Annual Expenses (5) 8.22% (1)Repurchases of Units held for less than one year will be subject to a 3% repurchase fee payable to the Fund.For purposes of determining the applicability of the repurchase fee to a particular repurchase, the Fund will repurchase those Units held the longest first. (2) “Other Expenses” are estimated for the Fund based on net assets of $100 million and $50 million for, respectively, the Master Fund and the Fund, and on anticipated expenses (other than the Management Fee) for the first year of the Fund’s operations, including, without limitation, the Administration Fee, the Custodian Fee, accounting and professional fees, investment and operating expenses, legal expenses, extraordinary expenses, federal, state and local taxes payable by the Fund in connection with its business, overhead expenses, and other expenses.See “FEES AND EXPENSES — Administrative, Accounting, Custody, Transfer Agent and Registrar Services” for more information.The Fund will also bear its pro rata share of the Master Fund’s anticipated expenses.See the footnotes (4) and (5) below accompanying “Acquired Fund (Underlying Fund) Fees and Expenses.” (3) Members also indirectly bear a portion of the asset-based fees, performance or incentive fees or allocations and other expenses incurred by the Master Fund as an investor in the Underlying Funds.The “Acquired Fund (Underlying Fund) Fees and Expenses” disclosed above includes the fees and expenses of the Master Fund as well as the Underlying Funds.The “Acquired Fund (Underlying Fund) Fees and Expenses” are based on historic earnings of the anticipated Underlying Funds, which may (and which should be expected to) change substantially over time and, therefore, significantly affect Acquired Fund (Underlying Fund) Fees and Expenses.In addition, the Underlying Funds anticipated to be held by the Master Fund will also change, further impacting the calculation of the Acquired Fund (Underlying Fund) Fees and Expenses.Each Underlying Fund generally will pay a management fee, as well as an incentive fee based on the performance of the fund over a performance period.The management fee rate will vary and is expected to range from 1.00% to 3.00% annually of the net asset value of that series.The incentive fee is expected to range from 10% to 25% of the positive performance of an Underlying Fund.The performance period for an Underlying Fund may be based on a calendar year or other period such as a calendar quarter.These fees are also payable on redemption from an Underlying Fund.The Underlying Funds also will be subject to other fees and expenses, including transactional expenses such as brokerage costs and margin interest costs, and fees and expenses of its trustee, custodian, and administrator.Because the fees and expenses reduce the net return to the Fund, a Member indirectly bears these transactional expenses and fees. (4) The Acquired Fund (Underlying Fund) Fees and Expenses include the Fund’s share of operating expenses and performance-based incentive allocations of the Underlying Funds in which the Master Fund invests as well as the Fund’s pro rata share of the operating expenses borne directly at the Master Fund level (management fees, administration fees, custodial fees, professional fees, interest expense and other operating expenses).Of the total estimated 7.20% of Acquired Fund (Underlying Fund) Fees and Expenses with respect to the Fund, respectively, approximately 0.49% represents the Fund’s pro rata share of costs incurred directly by the Master Fund, with the remaining approximately 6.71% representing costs incurred at the Underlying Fund level, which consists of approximately 1.70% in management fees, approximately 2.29% in other expenses (trading, etc.) and approximately 2.72% in incentive allocations. C-11 (5) The “Total Annual Expenses” disclosed above will differ significantly from the ratio of expenses to average net assets (Fund expense ratio) that will be included in the financial statements in the Fund’s respective annual reports because the financial statements will depict the respective Fund’s expenses and do not include the portion of Acquired Fund (Underlying Fund) Fees and Expenses that represent costs incurred at the Underlying Fund level, as required to be disclosed in the above table. For a more complete description of the various fees and expenses of the Fund, see “FEES AND EXPENSES.” Example The Example assumes (i) a $1,000 investment in the Fund for the time periods indicated, (ii) a 5% return each year and (iii) assumes the Fund’s operating expenses remain the same. Although actual costs may be higher or lower, based on these assumptions, a prospective Member would pay the following expenses if the Member subsequently tendered for repurchase its Units in full at the end of those periods: Example Cumulative Expenses Paid for the Period of: 1 Year 3 Years 5 Years 10 Years A prospective Member would pay the following expenses on a $1,000 investment, assuming a 5% annual return throughout the periods Fund The purpose of the Example is to assist a prospective Member in understanding the various costs and expenses that a Member of the Fund will bear directly or indirectly. The Example is based on the fees and expenses set forth above and should not be considered a representation of future expenses.Actual expenses may be higher or lower than those shown.Moreover, the rate of return of the Fund may be greater or less than the hypothetical 5% return used in the Example.A greater rate of return than that used in the Example would increase the amount of certain fees and expenses paid by the Fund.The Example is based on the Fund’s total annual expenses.For more complete descriptions of various costs and expenses, see “FEES AND EXPENSES.” C-12 THE FUND General The Fund is a newly formed Delaware limited liability company registered under the 1940 Act, as a closed-end management investment company.The Fund is classified as a non-diversified investment company under the 1940 Act.The Fund is a feeder fund that invests substantially all of its assets in the Master Fund, which invests in Underlying Funds.The Fund is designed solely for taxable investors.Each of the Fund and the Master Fund was organized as a limited liability company under the laws of Delaware on December 21, 2010 and has no operating history.Investors who purchase Units of the Fund and other persons who acquire Units and are admitted to the Fund by the Board of Managers, will become Members of the Fund. The Fund directly invests substantially all of its investable assets in the Master Fund.The Master Fund is a registered investment company with the same investment objective as the Fund. The Fund and the Master Fund have their principal offices c/o WFAAM, 333 Market Street, 29th Floor, MAC A0119-291, San Francisco, CA 94105, or at such other place as may be designated from time to time by the Board.The Adviser’s telephone number is (415) 371-4000. Investment advisory services are provided to the Master Fund by WFAAM pursuant to an investment advisory agreement dated January 3, 2011 (the “Advisory Agreement”).Responsibility for monitoring and overseeing the Fund’s and the Master Fund’s management and operation is vested in the individuals who serve on the the Fund’s and the Master Fund’s Board, respectively. See “MANAGEMENT – The Boards of Managers of the Fund and the Master Fund” for more information. The Fund may withdraw all or part of its assets from the Master Fund if the Fund’s Board determines that it is in the best interest of the Fund to do so, provided that the Master Fund permits the Fund to tender for repurchase its interest.In the event that the Fund withdraws all or part of its assets from the Master Fund, the Fund’s Board would consider what action might be taken, including investing the assets of the Fund in another pooled investment entity or retaining the Adviser or another investment adviser to manage the Fund’s assets in accordance with its investment objective.A Fund’s investment performance may be affected by a withdrawal of its assets from the Master Fund (or the withdrawal of assets of the other Fund or any other member in the Master Fund).Contributions of assets may also affect the Fund’s investment performance. The Master Fund The Master Fund is a newly formed Delaware limited liability company and is registered as a closed-end management investment company. Structure The Fund is a specialized investment vehicle that combines many of the features of an investment fund not registered under the 1940 Act, often referred to as a “private investment fund,” with those of a registered closed-end management investment company. Private investment funds, such as the Underlying Funds, are commingled investment pools that offer their securities privately without registration under the 1933 Act in large minimum denominations (often over $1 million) to a limited number of high net worth individual and institutional investors. The general partners or investment advisers of these funds, which are typically structured as trusts, limited partnerships or limited liability companies, are usually compensated through asset-based fees and performance-based allocations. Registered closed-end management investment companies are typically organized as corporations, business trusts, limited liability companies or limited partnerships. These registered companies impose relatively modest minimum investment requirements and offer their shares to a broad range of investors. The investment advisers to registered closed-end management investment companies are typically compensated through asset-based (but not performance-based) fees. The Fund is similar to a private investment fund in that, through the Fund’s investment in the Master Fund, it will be actively managed and Units will be sold to Eligible Investors.In addition, Underlying Fund Managers will be entitled to receive performance-based compensation. Unlike many private investment funds, however, the Fund, as a registered closed-end management investment company, can offer Units without limiting the number of Eligible Investors that can participate in its investment program. Although registered under the 1940 Act, Units will not be registered under the 1933 Act, or the securities laws of any state or any other jurisdiction, nor is any such registration contemplated. The Master Fund will not register its interests under the 1933 Act, or the securities laws of any state or any other jurisdiction. The structure of the Fund is designed to permit Members to participate in an C-13 investment program without making the more substantial minimum capital commitment that is required by many private investment funds and without subjecting the Fund to the limitations on the number of investors faced by many of those funds. INVESTMENT PROGRAM OF THE FUND The Fund invests substantially all of its investable assets in the Master Fund.The Master Fund shares the same investment objective as the Fund.The investment objectives of the Fund and the Master Fund are non-fundamental and may be changed by the Fund’s Board or the Master Fund Board, respectively.Except as otherwise stated in this Memorandum, the investment policies and restrictions of the Fund and the Master Fund are not fundamental.The Fund’s and the Master Fund’s fundamental investment policies are listed below.The Master Fund’s principal investment policies and strategies are discussed below. Investment Objective The Fund’s investment objective is to provide returns over a full market cycle above those ofthe hedge fund industry, as represented by the HFRX Global Hedge Fund Index, with lower volatility than the broad equity markets and an emphasis on downside risk protection, by allocating investments among a globally diversified portfolio of hedge fund strategy exposures.See “INVESTMENT PROGRAM OF THE FUND” for more information. The HFRX Global Hedge Fund Index is an unmanaged index representative of the overall composition of the hedge fund universe. It is comprised of eight strategies: Convertible Arbitrage, Distressed Securities, Event Driven, Equity Hedge, Merger Arbitrage, Macro, Market Neutral and Relative Value Arbitrage. Indices are provided for comparison purposes only. You cannot invest directly in an index and indices do not incur fees and expenses. Selection of Underlying Funds WFAAM seeks to achieve the Fund’s investment objective by investing in the Master Fund.The Master Fund invests in Underlying Funds that pursue different investment strategies and are managed by different investment advisers or investment managers (each, an “Underlying Fund Manager”).Underlying Fund Managers are not expected to be affiliated with WFAAM and WFAAM is not expected to have any control or influence over Underlying Funds or Underlying Fund Managers. WFAAM generally will allocate at least 75% of the Master Fund’s assets to Underlying Funds (“Approved Funds”) that have been approved for investment within WFFW of Wells Fargo, but reserves the right to allocate up to 100% of the Master Fund’s assets to Underlying Funds that are not Approved Funds.WFFW has a specialized alternative investment team (“AI Team”) dedicated to sourcing, performing strategy, investment, and firm level analysis, completing due diligence, and monitoring independent investment managers that employ hedge fund strategies.The focus of the AI Team is to identify independent investment managers that are institutional quality, may be difficult to gain access to, and may have complex and/or unique investment strategies for WFFW clients that follow a “family office” approach to investing.WFFW employs an extensive network in indentifying and sourcing investment managers through its clients, institutional contacts, connections with industry and trade organizations, contacts in the prime brokerage community, access to manager databases, and extensive contacts within the broader Wells Fargo organization.Through this extensive network, WFFW seeks to identify managers with strong reputations, that exhibit the best global investment ideas, and that represent some of the top investment talent within each hedge fund strategy or unique sub-strategy. The AI Team then performs extensive analysis of each potential manager to identify what it believes to be the top managers available for a given strategy or sub-strategy. The AI Team starts with an analysis of each potential manager’s investment philosophy, and investment thesis.The team conducts a series of in-person meetings with the portfolio manager(s) and other key principals within each manager’s organization to (i) determine their conviction level around each investment thesis, (ii) evaluate the manager’s risk controls and downside risk mitigation techniques used to protect against unanticipated outcomes, (iii) evaluate the manager’s operational risk controls, and (iv) assess the integrity of the key principals of the firm.Interviews and reference checks are also conducted with the firm’s key service providers and industry contacts to determine the reputation of the firm and its key principals.For managers identified as top managers within a given strategy, the AI Team takes a systematic approach to analyzing a variety of key fund and firm level considerations, typically including the following: KEY FUND LEVEL CONSIDERATIONS ● Investment process and strategy C-14 ● Risk attribution (top-down vs. bottom up) ● Absolute and relative performance across markets cycles ● Allocation methodologies (strategy, sector, geographic) ● Fund assets and asset flows ● Liquidity management ● Style and strategy consistency KEY FIRM LEVEL CONSIDERATIONS ● Organizational structure ● Staffing model and expansion plans ● Operational and administrative platforms ● Compliance manuals and procedures ● Risk systems and controls ●
